Pope v. Texas Dep't of Human Servs.                                 



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-603-CV



LULA MAE POPE, D/B/A TENDER LOVING CARE HOME HEALTH AGENCY,

	APPELLANT

vs.



TEXAS DEPARTMENT OF HUMAN SERVICES,

	APPELLEE


 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 92-11105, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING
 


PER CURIAM
	Appellant Lula Mae Pope, d/b/a Tender Loving Care Home Health Agency, filed
the transcript in this cause on November 12, 1993.  On November 24, 1993, the Clerk of this
Court notified counsel that the district court's July 20, 1993, order is interlocutory because it does
not dispose of appellant's claims for injunctive and declaratory relief.  See North E. Indep. Sch.
Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).  Appellant was notified that she had until
December 27, 1993, to obtain a final judgment, request the district clerk to prepare a
supplemental transcript containing the final judgment, and tender the supplemental transcript to
the Clerk of this Court.  The Clerk stated that failure to comply timely with his request would
result in the appeal being dismissed for want of jurisdiction.  See Tex. R. App. P. 60(a)(2).  
Appellant has not tendered the requested supplemental transcript or explained why the order is
not interlocutory.  In addition, appellant has not tendered the $50.00 filing fee.  See Tex. R. App.
P. 13(a), (i).
	The appeal is dismissed for want of jurisdiction.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Appeal Dismissed for Want of Jurisdiction
Filed:  January 12, 1994
Do Not Publish